       Case 4:20-cv-00630 Document 1 Filed on 02/21/20 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 DAVID SHETTER, on behalf of Himself and Case No: ___________________
 Others Similarly Situated,
                                         FLSA Collective Action

 v.

 BJ SERVICES, LLC



                                             COMPLAINT

                                                SUMMARY

        1.        BJ Services, LLC (“BJ Services”) did not pay overtime to the hourly, blue-collar

workers it jointly employed, along with an undercapitalized staffing agency, as oilfield electronic

technicians and mechanics. Instead, BJ Services pays these workers the same hourly rate for all

hours worked, including those worked in excess of forty in a workweek. Because BJ Services violates

the overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (FLSA), Shetter

brings this collective action to recover unpaid overtime wages and other damages owed to these

workers.

                                        JURISDICTION & VENUE

        2.        This Court has federal question subject matter jurisdiction. See 28 U.S.C. § 1331 & 29

U.S.C. § 216(b).

        3.        Venue is proper because BJ Services resides in this District and Division. Further, a

substantial part of the events alleged herein occurred in this District and Division. See 28 U.S.C. §§

1391 (b) & (c).

                                                PARTIES

        4.        BJ Services, LLC, employed and/or jointly employed Shetter and the Class Members.
       Case 4:20-cv-00630 Document 1 Filed on 02/21/20 in TXSD Page 2 of 5



        5.       Shetter was employed and/or jointly employed by BJ Services as an hourly “ETech”

and as a “Mechanic.”

        6.       Shetter brings this action on behalf of himself and all other similarly situated hourly

ETechs and Mechanics employed and/or jointly employed by BJ Services and were paid straight

time for overtime. These workers are collectively referred to as the “Class Members.” Plaintiff’s

consent form is attached as Ex. 1.

                                                  FACTS

        7.       BJ Services employed Shetter to repair electrical and mechanical equipment in the

oilfield for BJ Services’s clients.

        8.       BJ Services hired and fired Shetter and the Class Members, supervised and controlled

their work, set their pay, determined their hours, and approved their time.

        9.       BJ Services maintains employment records on Shetter and the Class Members, and

can terminate their employment.

        10.      In each of the past three years, BJ Services, or the enterprise of which it is a part, had

revenues in excess of $1,000,000.

        11.      Over the past three years, BJ Services employed dozens of individuals – including

Shetter – that were paid straight time for overtime.

        12.      Over the past three years, BJ Services, or the enterprise of which it is a part,

employed at least two individuals that routinely handled goods or materials – such as phones,

computers, oilfield equipment, and tools – that moved in, or were produced for, interstate

commerce.

        13.      BJ Services is, or is part of, a covered enterprise engaged in commerce under the

FLSA and is subject to its requirements.



                                                     2
        Case 4:20-cv-00630 Document 1 Filed on 02/21/20 in TXSD Page 3 of 5



        14.    BJ Services, at all relevant times, used staffing agencies to pay Shetter and the Class

Members at the same hourly rate for all hours worked, including those worked in excess of forty per

week.

        15.    For example, BJ Services used a staffing agency called Higgmark Services to pay

Shetter $32 per hour, without the half-time premium required by the FLSA for hours worked in

excess of 40 in a week.

        16.    Shetter typically worked 70-100 hours per week when he was on duty. He typically

worked rotating shifts of 2 weeks “on” and 1 week “off.”

        17.    BJ Services maintained accurate records of the hours Shetter worked.

        18.    BJ Services knew Shetter and the Class Members routinely worked more than 40

hours in a week. BJ Services’s records, which show hours worked, reflect this fact.

        19.    It is well established that blue-collar workers—like Shetter and the Class Members—

are not exempt from the overtime provisions of the FLSA, regardless of how they are paid. BJ

Services knew this.

        20.    Further, hourly workers, like Shetter and the Class Members, are generally

nonexempt. BJ Services also knew this.

        21.    BJ Services knew Shetter and the Class Members were not exempt from the FLSA’s

overtime provisions.

        22.    BJ Services knew it paid Shetter and the Class Members by the hour and that it paid

straight time for overtime hours.

        23.    BJ Services also knows that Shetter and the Class Members were not in business for

themselves and were economically dependent upon BJ Services for their work.

        24.    BJ Services knew Shetter and the Class Members were employees under the FLSA.



                                                  3
          Case 4:20-cv-00630 Document 1 Filed on 02/21/20 in TXSD Page 4 of 5



                                     COLLECTIVE ALLEGATIONS

          25.   BJ Services’s policy of paying non-exempt workers by the hour, with no overtime

pay, violates the FLSA.

          26.   BJ Services’s policy of paying straight time for overtime affects Shetter and the Class

Members in a similar manner because, as explained above, hourly workers (and blue-collar workers

regardless of how they are paid) are non-exempt from overtime. Accordingly, they are each owed

overtime pay for the same reason even though their job duties may differ in nonmaterial respects.

Accordingly, Shetter and the Class Members are similarly situated for the purposes of their overtime

claims.

          27.   The Class Members include:

                All current and former hourly ETechs and Mechanics who provided oilfield
                services to BJ Services who were not paid at least time and one-half for hours
                worked in excess of forty in a workweek during the last three years.

                           CAUSE OF ACTION – VIOLATION OF THE FLSA

          28.   By failing to pay Shetter and the Class Members overtime at one-and-one-half times

their regular rates, BJ Services violated the FLSA’s overtime provisions.

          29.   BJ Services owes Shetter and the Class Members the difference between the rate

actually paid and the proper overtime rate for all overtime hours worked. Because BJ Services knew,

or showed reckless disregard for whether, their pay practices violated the FLSA, its owes these

wages for at least the past three years.

          30.   BJ Services also owes Shetter and the Class Members an amount equal to the unpaid

overtime wages as liquidated damages.

          31.   Shetter and the Class Members are entitled to recover all reasonable attorneys’ fees,

costs, and expenses incurred in this action.



                                                   4
       Case 4:20-cv-00630 Document 1 Filed on 02/21/20 in TXSD Page 5 of 5



                                               PRAYER

        Wherefore, Shetter prays for relief as follows:

        1.      An order allowing this action to proceed as a representative collective action under

the FLSA;

        2.      Judgment awarding Shetter and the Class Members all unpaid overtime

compensation, liquidated damages, attorneys’ fees, costs, and expenses under the FLSA;

        3.      A service award for Shetter as permitted by law;

        4.      Pre- and post-judgment interest at the highest rate allowable by law; and

        5.      All such other and further relief to which Shetter and the Class Members may show

themselves to be justly entitled.

                                                          Respectfully submitted,

                                                                 /s/ David I. Moulton
                                                          By: _____________________________
                                                                 Richard J. (Rex) Burch
                                                                 Texas Bar No. 24001807
                                                                 David I. Moulton
                                                                 Texas Bar No. 24051093
                                                          BRUCKNER BURCH PLLC
                                                          8 Greenway Plaza, Suite 1500
                                                          Houston, Texas 77046
                                                          Telephone:(713) 877-8788
                                                          Telecopier:(713) 877-8065
                                                          rburch@brucknerburch.com
                                                          dmoulton@brucknerburch.com

                                                          Michael A. Josephson
                                                          Texas Bar No. 24014780
                                                          Andrew W. Dunlap
                                                          Texas Bar No. 24078444
                                                          JOSEPHSON DUNLAP LAW FIRM
                                                          11 Greenway Plaza, Ste. 3050
                                                          Houston, Texas 77005
                                                          Telephone:(713) 352-1100
                                                          Telecopier:(713) 352-3300
                                                          mjosephson@mybackwages.com
                                                          adunlap@mybackwages.com
                                                   5
